MEMORANDUM ***
Jorge Morales Sosa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) order of voluntary departure. We deny the petition.
The BIA’s dismissal was proper because Sosa waived his right to appeal during proceedings before the IJ and did not demonstrate that his waiver was invalidated by prejudice resulting from ineffective assistance of counsel. See United States v. Velasco-Medina, 305 F.3d 839, 848 (9th Cir .2002).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.